DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1” on page 3, para. 1, line 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 18, para. 3, line 9, “fig. 3” should read “fig. 4”
Page 25, para 1, line 8, “HIS” should read “Health Information System (HIS)” if that is what HIS stands for, If HIS stands for something different please insert the correct meaning
Page 27, para 1, lines 9, “resect” should read “respect”.  
Appropriate correction is required.
Claim Objections
Claims 2, 12, and 13 are objected to because of the following informalities:  
Claim 2, lines 2-3, “two or more of the ultrasound probes” should read “two or more of the plurality of ultrasound probes”.  
Claim 12, line 1, “according to claim 11” should read “according to claim 1”.
Claim 13, line 1, “according to claim 11” should read “according to claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each ultrasound probe” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is not clear what “each ultrasound probe” is referencing as the Applicant does not previously reference any ultrasound probes. If the Applicant is referencing each of a plurality of ultrasound probes it is suggested the Applicant amend line 4 to say, “each of a plurality of ultrasound probes” in place of “each ultrasound probe”.

Claims 1, 3, 4, 6, 8, 17, and 19 recites the limitation "the information".  There is insufficient antecedent basis for this limitation in the claim. It is not clear which information the applicant is referring to as the applicant previously recites “information about a degree of deterioration” and “identification information”. If “the information is the degree of deterioration information, the language “degree of deterioration information” should be used and if “the information” is identification information, the language “identification information” should be used for clarity purposes. For the purposes of examination the examiner is interpreting “the information” to mean the “information about a degree of deterioration”.
Claim 19 recites the limitation "a plurality of ultrasound probes" in lines 6-7.  This is found to be indefinite. The applicant previously recites “each ultrasound probe” in claim 19, line 5. It is not clear if the plurality of ultrasound probes are the same as each of the ultrasound probes previously stated. For the purposes of examination the examiner is interpreting “a plurality of ultrasound probes” to be the same as “each ultrasound probe”.
Claims 2, 5, 7, 9-16 and 18 depend from claim 1 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2019/0059855, hereinafter Jin) in view of Pelissier et al. (US 2016/0278739, hereinafter Pelissier).
Regarding claim 1, Jin teaches an ultrasound diagnostic apparatus (100) comprising processing circuitry (120) configured:
	to obtain information about a degree of deterioration (para. 66, lines 5-13, “the communicator 110 may wirelessly receive status information regarding the paired wireless ultrasound probes 201 through 204 respectively from the wireless ultrasound probes 201 through 204…the status information may include at least one of a wireless communication frequency, a connection type, a supported application, a wireless communication method, a communication 
to display (130 in fig. 1) pieces of identification information (145) of a plurality of ultrasound probes (para. 56, lines 1-9, “the ultrasound diagnosis apparatus 100 may display a user interface (UI) indicating status information regarding the wireless ultrasound probes 201 through 204 on a display 130. According to an embodiment, the display 130 may display a UI indicating status information including at least one of a wireless communication frequency, a connection type, a supported application, a wireless communication method, a communication status, battery charging information, a remaining battery capacity, and a time left of use”). 
Jin does not teach displaying the pieces of identification information in a ranking order according to the information. 
However, 
Pelissier teaches displaying the pieces of identification information in a ranking order according to the information (para. 85, lines 9-10, “the ultrasound imaging device list may be ranked by estimated battery life”, as stated on page 13, para. 2 of the specification “status of the battery can also serve as an example of the information about the degree of deterioration”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin to have displayed the pieces of identification information in a ranking order according to the information. One of ordinary skill in the art would have been motivated to make this modification in order to quickly review which of the ultrasound probes is least deteriorated, as recognized by Pelissier.

Regarding claim 4, modified Jin teaches the ultrasound diagnosis apparatus of claim 1, as set forth above, Pelissier further teaches
the processing circuitry categorizes the plurality of ultrasound probes into groups in correspondence with purposes thereof (para. 129, “the selection step may include identifying those of available ultrasound imaging devices 104 that are suitable for the selected type of ultrasound examination” based on the type of ultrasound examination selected by the user the system will group the ultrasound devices that can perform the desired examination together and output them for display), and
the processing circuitry displays the pieces of identification information of the plurality of ultrasound probes in correspondence with each of the purposes (para. 65, lines 3-6, “multi-use display device 102 may display for selection only those available ultrasound imaging devices 104 that are suitable for the procedure”), in the ranking order according to the information (para. 85, lines 9-10, “the ultrasound imaging device list may be ranked by estimated battery life”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Jin to have the processing circuitry categorizes the plurality of ultrasound probes into groups in correspondence with purposes thereof, and the processing circuitry displays the pieces of identification information of the plurality of ultrasound probes in correspondence with each of 
Regarding claim 14, modified Jin teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein, as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least a deterioration status of a battery included in the ultrasound probe (para. 66, lines 8-13, “the status information may include…battery charging information, a remaining battery capacity, and a time left of use”).
Regarding claim 19, Jin teaches a computer-readable storage medium recording thereon a display controlling program that causes a computer to perform processes of (para. 156, lines 1-4, “the embodiments of the present invention can be written as computer programs and can be implemented in genera-use digital computers that execute the programs using a computer-readable recording medium:
obtaining information about a degree of deterioration of each ultrasound probe (para. 27, lines 7-8, “receiving status information regarding the plurality of wireless ultrasound probes”); and
displaying pieces of identification information of a plurality of ultrasound probes (para. 27, lines 8-10, “displaying a user interface (UI) indicating the received status information regarding the plurality of wireless ultrasound probes”).
Jin does not teach displaying the pieces of identification information in a ranking order according to the information. 
However, 

See motivation for claim 1, above.
Claims 3, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier as applied to claim 1 above, and further in view of Satoshi et al. (JP 2011/036412A, hereinafter Satoshi).
Regarding claim 3, modified Jin teaches the ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry displays pieces of identification information of the specified plurality of ultrasound probes in a ranking order according to the information, as set forth above.
Modified Jin does not teach the processing circuitry specifies two or more of the ultrasound probes corresponding to a predetermined purpose.
However, 
Satoshi teaches the processing circuitry specifies (fig. 4) two or more of the ultrasound probes corresponding to a predetermined purpose (para. 20, “as shown in the probe switching screen 400 shown in fig. 4, in the ultrasonic diagnostic apparatus according to the present embodiment, the probes 1 to 3 are used as sector type ultrasonic probes, and the probes 4 and 5 are used as convex type ultrasonic probe” here the ultrasound probes are being displayed in two separate groups based on what type of probe they are classified as).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to have the processing circuitry specify two or more of the ultrasound probes 
Regarding claim 5, modified Jin teaches the ultrasound diagnosis apparatus of claim 3, as set forth above. Satoshi further teaches the predetermined purpose is one selected from a type of the ultrasound probe (para. 20, “as shown in the probe switching screen 400 shown in fig. 4, in the ultrasonic diagnostic apparatus according to the present embodiment, the probes 1 to 3 are used as sector type ultrasonic probes, and the probes 4 and 5 are used as convex type ultrasonic probe” here the ultrasound probes are being displayed in two separate groups based on what type of probe they are classified as). Additionally, Pelissier further teaches specifying the ultrasound probes based on an examination target region (para. 129, “the selection step may include identifying those of available ultrasound imaging devices 104 that are suitable for the selected type of ultrasound examination” based on the type of ultrasound examination selected by the user the system will group the ultrasound devices that can perform the desired examination together and output them for display). 
See motivation for claim 3, above.
Regarding claim 7, modified Jin teaches the ultrasound diagnosis apparatus of claim 1, as set forth above.
Modified Jin does not teach the processing circuitry obtains the information from a storage device configured to store therein, for each ultrasound probe, the information about the plurality of ultrasound probes being used by a plurality of ultrasound diagnosis apparatuses.
However, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to have the processing circuitry obtain the information from a storage device configured to store therein, for each ultrasound probe, the information about the plurality of ultrasound probes being used by a plurality of ultrasound diagnosis apparatuses. One of ordinary skill in the art would have been motivated to make this modification in order to keep track of the usage of all of the ultrasound probes used among the plurality of ultrasound diagnostic apparatuses, as recognized by Satoshi.
Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier as applied to claim 1 above, and further in view of Sasaki et al. (US 2003/0097054, as stated in the Applicant’s 04/25/2019 IDS, hereinafter Sasaki).
Regarding claim 6, modified Jin teaches the ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry displays the pieces of identification information of the plurality of ultrasound probes in a ranking order, as set forth above.
Modified Jin does not teach the processing circuitry obtains the information for each of users of the ultrasound probes, the processing circuitry displays a total value of the information 
However, 
Sasaki teaches the processing circuitry obtains the information for each of users of the ultrasound probes (para. 102, fig. 5 shows in the technician ID column which technician corresponds to the overall usage of the ultrasound probe during a specific time period and what tasks where being performed by the technician during that time), 
the processing circuitry displays (figs. 6-8) a total value of the information of each of the users (para. 107, fig. 7 shows a graph where all of the analysis result data for the technician is summed to show the total usage time of the ultrasound apparatus. It also shows the usage data broken down into what mode was being performed at a specific time), and
the processing circuitry displays the information of each of the users for each of the pieces of identification information of the ultrasound probe (fig. 5 shows that each of the technician ID’s corresponds to a specific device ID when the analysis result data is obtained by the server 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to have the processing circuitry obtains the information for each of users of the ultrasound probes, the processing circuitry displays a total value of the information of each of the users, and the processing circuitry displays the information of each of the users for each of the pieces of identification information of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order to know which user uses certain probes most often and how long they are using the probe for so that the user selecting an 
Regarding claim 17, modified Jin teaches the ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry displays the pieces of identification information of the plurality of ultrasound probes in a ranking order, as set forth above.
Modified Jin does not teach the processing circuitry obtains the information for each of users of the ultrasound probe, the processing circuitry displays the information of each of the users, and the processing circuitry displays the information of each of the users for each of the pieces of identification information of the ultrasound probe.
However,
Sasaki teaches the processing circuitry obtains the information for each of users of the ultrasound probe (para. 102, fig. 5 shows in the technician ID column which technician corresponds to the overall usage of the ultrasound probe during a specific time period and what tasks where being performed by the technician during that time),
the processing circuitry displays (figs. 6-8) the information of each of the users (para. 107, fig. 7 shows all of the usage time for each of the technicians), and
the processing circuitry displays the information of each of the users for each of the pieces of identification information of the ultrasound probe (fig. 5 shows that each of the technician ID’s corresponds to a specific device ID when the analysis result data is obtained by the server 300).
See motivation for claim 6, above.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier as applied to claim 1 above, and further in view of Takemi et al. (JP 2017/074222A, as stated in the Applicant’s 04/25/2019 IDS, hereinafter Takemi).
	Regarding claim 8, modified Jin teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein 
the processing circuitry obtains a plurality of types of index values individually as the information (para. 56, as seen in 130 in fig. 1, status information 141-144 is displayed along with ID 145 for each of the plurality of ultrasound probes).
Modified Jin does not teach generating a single index value based on the plurality of types of index values. 
However, 
Takemi teaches generating a single index value (80 and 82 in fig. 9 below) based on the plurality of types of index values (para. 44, 45, and 47, here the degradation information calculating section first calculates a plurality of information that will form the basis of the single index value. After calculating the plurality of information values the total degradation information values is calculated based on the previously calculated values and displayed as a pie chart 80 and a numerical value 82 in fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to generate a single index value based on the plurality of types of index values. One of ordinary skill in the art would have been motivated to make this modification in order for the user to quickly and quantitatively analyze the current deterioration of the probe, as recognized by Takemi (para. 47).

 Modified Jin does not teach as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least a period of operation time of the ultrasound probe.
However, 
Takemi teaches (fig. 9 below) as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least a period of operation time (B) of the ultrasound probe (para. 48, “in the display example shown in (B), the integrated use time 86 is displayed. The integrated use time 86 can also be said to be cumulative use time”).

    PNG
    media_image1.png
    322
    350
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Jin to have as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least a period of operation time of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order for the 
Regarding claim 12, modified Jin teaches the ultrasound diagnostic apparatus of claim 11, as set forth above. Takemi further teaches wherein, as the information, the processing circuitry obtains, for each ultrasound probe, an index value (C and D in fig. 9 above) using at least an acoustic output of the ultrasound probe (para. 37, various information such as transmission voltage , MI (mechanical index), TI (thermal index), etc. as acoustic power information are stored in the nonvolatile memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Jin to have as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least an acoustic output of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order for the amount of deterioration to be based off of the acoustic output of each of the ultrasound probes, as recognized by Takemi.
Regarding claim 13, modified Jin teaches the ultrasound diagnostic apparatus of claim 11, as set forth above. Takemi further teaches (fig. 7) wherein, as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least an elapsed time period since manufacture of the ultrasound probe (para. 12, “the degradation information is…information calculated based on the elapsed years since manufacture” and para. 42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Jin to have as the information, the processing circuitry obtains, for each ultrasound .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Tameki as applied to claim 8 above, and further in view of Rodriguez-Llorente et al. (US 2014/0073940, hereinafter Rodriguez-Llorente).
Regarding claim 9, modified Jin teaches the ultrasound diagnosis apparatus of claim 8, as set forth above.
Modified Jin does not teach the processing circuitry generates the single index value by totaling the plurality of types of index values
Rodriguez-Llorente teaches the processing circuitry generates the single index value by totaling the plurality of types of index values (para. 672, lines 7-10, “the processing equipment may determine multiple noise metric values, and then select a single value, generate a combined values using a suitable technique (e.g., an average, a weighted average, a product, or some other combination)” although Rodriguez-Llorente teaches calculating a single noise metric value it is understood that the same process can be used to calculate a single index value based on a plurality of index values representing deterioration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to have the processing circuitry generates the single index value by totaling the plurality of types of index values. One of ordinary skill in the art would have been motivated to 
Regarding claim 10, modified Jin teaches the ultrasound diagnosis apparatus of claim 8, as set forth above. 
Modified Jin does not teach the processing circuitry generates the single index value by applying weights to the plurality of types of index values and subsequently totaling the weighted plurality of types of index values.
Rodriguez-Llorente teaches the processing circuitry generates the single index value by applying weights to the plurality of types of index values and subsequently totaling the weighted plurality of types of index values (para. 672, lines 7-10, “the processing equipment may determine multiple noise metric values, and then select a single value, generate a combined values using a suitable technique (e.g., an average, a weighted average, a product, or some other combination)” although Rodriguez-Llorente teaches calculating a single noise metric value it is understood that the same process can be used to calculate a single index value based on a plurality of index values representing deterioration information).
See motivation for claim 9, above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier as applied to claim 1 above, and further in view of Caballero et al. (US 2015/0261643, hereinafter Caballero).
Regarding claim 15, modified Jin teaches the ultrasound diagnosis apparatus of claim 1, wherein, the processing circuitry obtains an index value for each of the ultrasound probes, as set forth above. 

However, 
Caballero teaches as the information, the processing circuitry obtains, an index value using a deterioration status of an input interface included in the device (para. 61, lines 2-7, “record monitored events based on thresholds, for example when a particular key has been pressed 500 times or the unit has been dropped five times. The thresholds may be selected based on past experience to be highly indicative of system health and impending problems” as stated on page 45, para. 3 of the spec, “as the deterioration status of the input interface 102, the obtaining function 172 obtains the number of times a freeze button has been used”, although Caballero does not specifically disclose an ultrasound probe it teaches determining the deterioration of the input interface located on the surface of handheld apparatus which can be easily translated to use within a ultrasound probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to have as the information, the processing circuitry obtains, an index value using a deterioration status of an input interface included in the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order to know when the user interface on the ultrasound probe has deteriorated to a point where it is no longer functional, as recognized by Caballero.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier as applied to claim 1 above, and further in view of Jumatsu (US 2017/0071570, hereinafter Jumatsu).

Modified Jin does not teach as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least frequency of use of the ultrasound probe.
However, 
Jumatsu teaches (fig. 5) as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least frequency of use of the ultrasound probe (para. 41, lines 10-12, “as shown in fig. 5 information on the frequency of use of the ultrasonic probes 2A, 2B, 2C, 2D is created”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin to have as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least frequency of use of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order to know how often the ultrasound probe is being used as recognized by Jumatsu.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier as applied to claim 1 above, and further in view of Akifumi (JP 2006/020749A, hereinafter Akifumi).
Regarding claim 18, modified Jin teaches the ultrasound diagnostic apparatus of claim 1, as set forth above.
Modified Jin does not teach the processing circuitry obtaining the information about each ultrasound probe from a memory included in the ultrasound probe. 
However,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Jin to have the processing circuitry obtain the information about each ultrasound probe from a memory included in the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order for the probe deterioration history to travel with the probe as it is used on multiple ultrasound apparatus’s, as recognized by Akifumi.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793